DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on August 4, 2022.
Claims 1 – 20 are pending.
Claims 1 – 20 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 8/4/2022 have been fully considered and are persuasive in regard to the rejection of claims 1, 2, 4, 8 – 10, 15 and 16 under 35 U.S.C. 102(a)(2) and to the rejection of claims 3, 5 – 7, 11 – 14, and 17 - 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1, 2, 4, 8 – 10, 15 and 16, the applicant argues that the prior art Antonio does not teach, anticipate or suggest:
“ a classical processor that employs a quantum pulse optimizer to generate a first quantum pulse based on a employing one or more machine learning techniques to analyze one or more patterns associated with a second quantum pulse, and generate the first quantum pulse with a level of error below that of the second quantum pulse;” (as recited in claim 1 and substantially replicated in claims 9 and 16)
The applicant states:
“ . . . As such, Antonio et al. discloses a method comprising conditionally revising a pulse
sequence by analyzing energy estimate values associated with a trial state. Antonio et al. does not disclose generating a first quantum pulse with a level of error below a threshold by analyzing patterns associated with a second quantum pulse, using machine learning. Thus, the cited paragraph [0076] of Antonio et al., as well as the remainder of Antonio et al., fail to disclose “a classical processor that employs a quantum pulse optimizer to generate a first quantum pulse based on employing one or more machine learning techniques to analyze one or more patterns associated with a second quantum pulse, and generate the first quantum pulse with a level of error below that of the second quantum pulse” (emphasis added) as recited in claim 1 . . . “ (Applicant’s remarks page 8).

In response to the applicant’s argument:
The applicant amended the limitation under review to require an analysis of one or more patterns associated with a second quantum pulse when generating a first quantum pulse with a level of error below the second quantum pulse.  The amended requirement is not explicitly taught by the prior art Antonio.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 102 (a) (2) over Antonio are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner).  The new prior art reference Stoner is analogous art that is directed to generating Raman pulses in a quantum system to profile and compare populations (see Stoner ¶ [0004]) where the teachings of Stoner provide a method of generating a first and second Ramon pulse that have similar characteristics but shifted in phase to each other  (see Stoner ¶ [0008]) and further using the population difference of the second pulse to generate the first pulse (see Stoner ¶  ¶ [0054-0055]).  When Stoner is combined with prior art Antonio, the resulting combination teaches the limitations as amended.  The applicant is referred to the rejections described below. 
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to claims 1, 9, and 16, new grounds of rejection under 35 U.S.C. 103 were found for:
 claims 1 – 2, 4, 8 – 10 and 15 – 16 over  Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner). 
claims 3, 7, 11, 14, 17 and 19 over Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner) in view of Zou et al. (U.S. 2019/0042973 A1; herein referred to as Zou), and 
claims 5 – 6, 12 – 13, 18 and 20  over Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner) in further view of Benz et al. (U.S. 10,797,684 B1; herein referred to as Benz).
The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for facilitating quantum pulse optimization using machine learning wherein a processor provides an optimized quantum pulse to be used by a quantum processor to improved execution of quantum computer processes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4, 8 – 10 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner).
In regard to claim 1, Antonio teaches a system, comprising (see ¶ [0008] “ . . . an example system includes a memory device including computer-executable instructions. . . .”):
a classical processor(see ¶ [0008] “ . . . The system further includes a processor coupled with the memory . . .”)  that employs a quantum pulse optimizer to generate a first quantum pulse based on employing one or more machine learning techniques  (see Fig. 6, ¶ [0076] “ . . . the method includes using an optimizer to analyze the energy estimate values that have been captured using the present trial state, and optimize the trial state by revising the pulse sequences 410 being used for the entanglement, as shown at block 670. For example, the optimization may be performed using machine learning algorithms, such as a gradient descent algorithm like a simultaneous perturbation stochastic algorithm (SPSA). The optimization provides updated angles according to which the control pulses (microwave) 401 are sent to the qubits 215 . . .”); and 
a quantum processor (see Fig. 3, ¶ [0043] “ . . . FIG. 3 depicts a block diagram of the quantum computer according to one or more embodiments. The structure of the quantum computer 300 as depicted in FIG. 3 and described herein is for explanation of one or more embodiments, and not limiting the technical solutions described herein. As depicted, the quantum computer 300 includes seven qubits 215, such as Josephson junction (JJ) based transmon qubits, of which six are fixed frequency transmon qubits, and one is a central flux-tunable asymmetric transmon qubit. In other examples, the quantum hardware may include different number of qubits and a different combination of fixed-frequency and flux-tunable qubits . . .”)   that executes one or more quantum computing processes based on the first quantum pulse (see ¶ [0045] “ . . . the qubits are controlled solely by microwave pulses that are delivered via attenuated coaxial lines. The single qubit gates are implemented by microwave drives at the specific qubit Q.sub.i's frequency f.sub.i, while the entangling two-qubit CR gates are implemented by driving a control qubit Qc at the frequency ω.sub.t of the target qubit Q.sub.t, where i, c, t∈{1; 2; 3; 4; 5; 6}, in the depicted example with 6 or more qubits. . . “).
Antonio fails to explicitly teach to analyze one or more patterns associated with a second quantum pulse , and generate the first quantum pulse with a level of error below that of the second quantum pulse.  However Stoner teaches to analyze one or more patterns associated with a second quantum pulse  (see ¶ [0008] “ . . . a method of providing a normalized population readout in a two-state quantum system comprises applying a first Raman pulse having a first phase to the quantum system to induce precession of an initial polarization and to induce a first polarization via coherent population trapping, during the first Raman pulse, measuring a z-component of the initial polarization of the quantum system using a probe to obtain a first relative amplitude of the initial population and to dephase the initial population, applying a second Raman pulse having a second phase that is .+-.90 degrees relative to the first phase to rotate the first polarization, measuring a z-component of the first polarization using the probe to obtain a second relative amplitude of the first polarization, comparing the first and second relative amplitudes, and determining a magnitude of the initial polarization of the quantum system based on the comparison and on a known relationship between parameters of the first and second Raman pulses and a magnitude of the first polarization. In one example, applying the first Raman pulse includes applying a Raman pulse having a duration of at least ten .pi. pulse durations. . . “), and generate the first quantum pulse with a level of error (e.g. population difference) (see ¶ [0054] “ . . . the principles discussed above may be used for controlled generation of hyperfine coherences and/or polarizations in cold atom clouds. According to one embodiment, the effective drive field may be pointed along any chosen direction, and thus a coherence and/or polarization may be induced in that direction via the coherent population trapping mechanism. Since very good control over the phase, detuning and duration of the effective drive field is generally achievable, these coherences and polarizations may be produced in a highly controlled manner FIG. 7A illustrates a example, represented on a Bloch sphere, of a coherence 240 created without inducing a population difference by positioning the drive field vector 230 in the x-y plane. A population difference (polarization) may be induced using coherent population trapping by orienting the drive field vector 230 partially along the z-axis, as illustrated in FIG. 7B. In this example, the coherence vector 240 is similarly partially induced along the z-axis, indicating creation of a polarization in the system . . . “) below that of the second quantum pulse (Figs. 7A, 7B, ¶ [0055] “ . . .  two Raman pulses separated by a predetermined time period may be used to generate a specific coherence and polarization. A first Raman pulse may be applied to rotate the initial polarization of the atoms about the x axis. For unpolarized atoms, the first Raman pulse induces a coherence in the x-y plane, aligned with the effective drive field, as discussed above and illustrated in FIG. 7A. For a first Raman pulse of tens of .pi. pulse durations in length, the initial polarization of the atoms is dispersed in the x-y plane by a spatially-varying Rabi frequency, and a coherence along the effective drive field vector is induced by coherent population trapping, as discussed above. The inhomogeneous Rabi frequency is produced by the intensity envelope of the Raman beams. To witness the induced coherence, a second Raman pulse may be applied after a brief dwell, much shorter than the coherence lifetime. In one example, the second Raman pulse is a .pi./2 pulse at a phase .+-.90.degree. relative to the first pulse. This second pulse rotates the coherently trapped population onto the z axis, as shown in FIG. 7B, where it may be measured as a population difference. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for generating Raman pulses in a quantum system to profile and compare populations, as taught by Stoner, into a method and system for  implementation of a hardware-efficient variational quantum eigenvalue solver for quantum computing machines using a quantum pulse optimizer, as taught by Antonio.  Such incorporation provides the optimization of one pulse to be affected by a second pulse that is related but may have different characteristics or patterns. 
In regard to claim 2, the combination of Antonio and Stoner teaches wherein the classical processor employs the quantum pulse optimizer to generate the first  quantum pulse based on historical data (e.g. tensor product basis sets) associated with the one or more quantum computing processes (see Antonio ¶ [0057] “ . . . different post-rotations 410 are applied after trial state preparation for sampling different Pauli operators in the input Hamiltonian. The states of the qubit is then measured using read-out pulses 420. In one or more examples, the Pauli operators are grouped into tensor product basis sets that use the same post-rotations 410. Such grouping reduces the energy fluctuations, keeping the same total number of samples, reducing in this way the time over-head for energy estimation. . . .”) .
In regard to claim 4, the combination of Antonio and Stoner teaches wherein the first quantum pulse is a microwave pulse (see Antonio ¶ [0075]  “ . . . The qubits 215 are further reset, in preparation of a further iteration, if required, as shown at block 635. The reset is performed using a microwave pulse only scheme, whereby the computer 100 sends a reset microwave pulse to the quantum computer 300, specifically for the qubit(s) that is to be reset. The reset microwave pulse is a predetermined pulse associated with the resonators of the quantum computer 300, and may vary according to the quantum computer 300 used. The method loops over the number of TPB sets, as shown at block 630. The expectation value of each set of Pauli operators is obtained with the same trial state).
In regard to claim 8, the combination of Antonio and Stoner teaches teaches wherein the quantum pulse optimizer generates the first quantum pulse such that at least one of performance, efficiency, or accuracy of the quantum processor (see Antonio ¶ [0055] “ . . .the U.sub.ENT 402 is implemented as a composition or sequence of two-qubit cross resonance gates. In one or more examples, the CR resonance gates are implemented as CRc-t gates, implemented by driving a control qubit Qc with a microwave pulse resonant with a target qubit Qt. Further, Hamiltonian tomography of the CRc-t gates is used to reveal the strengths of the various interaction terms, and the gate time for maximal entanglement. Further, in one or more examples, the two-qubit gate times (τ) are setup at a fixed value, such as 150 ns, that represents plateaus of minimal energy error around gate phases corresponding to the maximal pairwise concurrence. Using a fixed gate time further improves the performance of the quantum circuit 400 by minimizing the effect of decoherence without compromising the accuracy of the optimization outcome. . . .”) falls above a defined threshold  (see Antonio ¶ [0085] “ . . . the computer 100 determines if the energy states are converging. If the energy converges, the energy is reported as a solution of the VQE. For example, the energy state estimate being within a predetermined threshold of a predetermined expected value is deemed as the energy estimates reaching convergence . . .”)
In regard to claim 9, Antonio teaches a computer-implemented method, comprising (see abstract (“ . . . . An example method includes selecting a number of samples S to capture from qubits for a particular trial state. The method further includes mapping a Hamiltonian to the qubits according the trial state. The method further includes setting up an entangler in the quantum computer, the entangler defining an entangling interaction between a subset of the qubits of the quantum computer. The method further includes reading out qubit states after post-rotations associated with Pauli terms in the target Hamiltonian, the reading out being performed for S samples. The method further includes computing an energy state using the S qubit states. The method further includes, in response to the estimated energy state not converging with an expected energy state, computing a new trial state for the VQE and iterating to compute the estimated energy using the new trial state. . . .”):
generating, by a system operatively coupled to a processor, a first quantum pulse associated with one or more quantum computing processes(see ¶ [0008] as described for the rejection of claim1 and is incorporated herein); employing by the system, one or more machine learning techniques (see Fig. 6, ¶ [0076] as described for the rejection of claim1 and is incorporated herein); and transmitting, by the system, the first quantum pulse (see ¶ [0045] as described for the rejection of claim1 and is incorporated herein) to a quantum processor (see Fig. 3, ¶ [0043] as described for the rejection of claim1 and is incorporated herein).
Antonio fails to teach to analyze one or more patterns associated with a second quantum pulse, and generate the first quantum pulse with a level of error below that of the second quantum pulse.  However Stoner teaches to analyze one or more patterns associated with a second quantum pulse  (see ¶ [0008] as described for the rejection of claim1 and is incorporated herein) and generate the first quantum pulse with a level of error (e.g. population difference) (see ¶ [0054] as described for the rejection of claim 1 and is incorporated herein) below that of the second quantum pulse (Figs. 7A, 7B, ¶ [0055] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Stoner with Antonio is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, the combination of Antonio and Stoner teaches wherein the generating comprises generating the first quantum pulse based on historical data (e.g. tensor product basis sets) associated with the one or more quantum computing processes (see ¶ [0057] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 15, the combination of Antonio and Stoner teaches wherein the generating further comprises generating the first quantum pulse such that at least one of performance, efficiency, or accuracy of the quantum processor (see Antonio ¶ [0055] as described for the rejection of claim 8 and is incorporated herein) falls above a defined threshold  (see Antonio ¶ [0085] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 16, Antonio teaches a computer program product (see ¶ [0094] “ . . . a computer program product at any possible technical detail level of integration . . .”) for facilitating quantum pulse optimization using machine learning  (see ¶ [0009] “ . . . an example method for to generating trial states for a variational quantum Eigenvalue solver (VQE) using a quantum computer that comprises a plurality of qubits includes selecting a number of samples S to capture from the qubits for a particular trial state, the samples being measurements of the qubit states. . . .”), the computer program product comprising a computer readable storage medium (see ¶ [0095] “ . . . The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing . . .”) having program instructions embodied therewith (see ¶ [0096]” . . . Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network . . .”), the program instructions executable by a processor to cause the processor to (see ¶ [0097] “ . . . The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. . . “): 
generate, by the processor, a first quantum pulse associated with one or more quantum computing processes (see ¶ [0008] as described for the rejection of claim1 and is incorporated herein); employ by the processor, one or more machine learning techniques (see Fig. 6, ¶ [0076] as described for the rejection of claim1 and is incorporated herein); and 
transmit, by the processor, the first quantum pulse (see ¶ [0045] as described for the rejection of claim1 and is incorporated herein)to a quantum processor (see Fig. 3, ¶ [0043] as described for the rejection of claim1 and is incorporated herein).
Antonio fails to teach to analyze one or more patterns associated with a second quantum pulse, and generate the first quantum pulse with a level of error below that of the second quantum pulse.  However Stoner teaches to analyze one or more patterns associated with a second quantum pulse  (see ¶ [0008] as described for the rejection of claim1 and is incorporated herein) and generate the first quantum pulse with a level of error (e.g. population difference) (see ¶ [0054] as described for the rejection of claim 1 and is incorporated herein) below that of the second quantum pulse (Figs. 7A, 7B, ¶ [0055] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Stoner with Antonio is described for the rejection of claim 1 and is incorporated herein.
Claims 3, 7, 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner) as applied to claims 1 -2, 4, 8 – 10, and 15 - 16 in view of Zou et al. (U.S. 2019/0042973 A1; herein referred to as Zou). 
In regard to claim 3, the combination of Antonio and Stoner teaches wherein the classical processor employs the quantum pulse optimizer to generate the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein).  Antonio fails to explicitly teach  based on learned data generated by the one or more machine learning technique.  However Zou teaches based on learned data generated by the one or more machine learning technique (see Zou  ¶ [0087]  “ . . . the machine-learning logic/circuit 1008 performs unsupervised learning of new errors as they occur. Unsupervised learning is particularly beneficial for working with a quantum processor 207 because the physical responses of the individual qbits may change over time and may also vary from one quantum processor to another. In one implementation, the error detection and machine-learning logic/circuit 1008 is initially equipped with a set of basic models which are commonly used to detect and correct certain types of errors. Starting with this base set of models, the error detection and machine-learning logic/circuit 1008 continually trains itself in response to detecting new errors and update the models and the spin-echo sequence table 1005 accordingly. As a result, the error detection and machine-learning logic/circuit 1008 will become familiar with the particular characteristics of the quantum processor 207 with which it is associated and will learn to correct different types of errors, some of which may be unique to this quantum processor 207. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for arbitrary qubit rotation on a quantum processor using inputs from machine learning as taught by Zou, into a method and system for  implementation of a hardware-efficient variational quantum eigenvalue solver for quantum computing machines using a quantum pulse optimizer for generating Raman pulses in a quantum system to profile and compare populations, as taught by the combination of Antonio and Stoner.  Such incorporation provides for quantum pulses to be generated by machine learning techniques, 
In regard to claim 7, the combination of Antonio, Stoner and Zou teaches wherein the quantum pulse optimizer generates the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on an arrangement of quantum pulses associated with the one or more quantum computing processes (see Zou ¶ ¶ [0080-0081] “ . . . one embodiment of the invention uses a lookup table or other indexed data structure (simply referred to below as a “lookup table”) to store sequences of corrective operations associated with different quantum operations. When a quantum instruction is received in the decoder unit, the lookup table is accessed to determine whether there is a corrective sequence available for this quantum operation. The unique opcode of the macroinstruction or combinations of uops resulting from the macroinstruction may be used as an index to the lookup table, to identify any corrective actions. If a corrective pulse sequence is found, then a corresponding set of corrective uops specifying the pulse sequence are injected in the instruction stream in place of (and/or in combination with) the uops for the qubit operations.  The corrective uops are forwarded to the quantum execution unit, which executes the corrective uops to generate the corrective set of pulses. In one embodiment, the corrective uops are uniquely tailored to each specific qubit as well as different combinations of qubits (e.g., for two qubit operations between qubits). In one embodiment, the corrective set of uops to generate the corrective pulses may be compiled over time based on observations made with respect to specific qubits, sets of qubits, and/or specific operations . . .”).
The motivation to combine Zou with Antonio and Stoner is described for the rejection of claim 3 and is incorporated herein.  Additionally Zou applies combinations of pulses to provide a sequence to a computerized process. 
In regard to claim 11, the combination of Antonio, Stoner and Zou teaches wherein the generating  comprises generating the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein). based on learned data associated with the one or more quantum computing processes (see Zou  ¶ [0087] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Zou with Antonio and Stoner is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 14, the combination of Antonio, Stoner and Zou teaches wherein the generating further comprises generating the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on an arrangement of quantum pulses associated with the one or more quantum computing processes (see Zou ¶ ¶ [0080-0081] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Zou with Antonio and Stoner is described for the rejection of claim 7 and is incorporated herein.
In regard to claim 17, the combination of Antonio, Stoner and Zou teaches wherein the program instructions are further executable by the processor to cause the processor to (see Antonio ¶ [0097] ] as described for the rejection of claim 16 and is incorporated herein): 
generate, by the processor, the first quantum pulse based on at least learned data associated with the one or more quantum computing processes(see Zou  ¶ [0087] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Zou with Antonio and Stoner is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 19, the combination of Antonio, Stoner and Zou teaches wherein the program instructions are further executable by the processor to cause the processor to (see Antonio ¶ [0097] ] as described for the rejection of claim 16 and is incorporated herein): 
generate, by the processor, the first quantum pulse based on an arrangement of quantum pulses associated with the one or more quantum computing processes (see Zou ¶ ¶ [0080-0081] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Zou with Antonio and Stoner is described for the rejection of claim 7 and is incorporated herein.
Claims 5 – 6, 12 – 13, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (U.S. 2019/0095811 A1; herein referred to as Antonio) in view of Stoner et al. (U.S. 2013/0215421 A1; herein referred to as Stoner) as applied to claims  1 -2, 4, 8 – 10, and 15 - 16 in further view of Benz et al. (U.S. 10,797,684 B1; herein referred to as Benz).
In regard to claim 5, the combination of Antonio and Stoner teaches wherein the quantum pulse optimizer generates the first quantum pulse  (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein)
However the combination of Antonio and Stoner fails to explicitly teach based on one or more patterns associated with the one or more quantum computing processes.  However Benz teaches based on one or more patterns associated with the one or more quantum computing processes (see Col 9: Lines 60- 67; Col 10: Lines 1 – 20 “ . . . a process for making superconducting waveform synthesizer 200 includes disposing encoder 226 in communication with pattern generator 218 by using a computer with software containing a delta-sigma modulation algorithm to encode arbitrary waveform 224 in bitstream 228 using “bipolar” pulses, consisting of +1 and −1, and adding a zero-compensation filter to further transform each +1 and −1 pulse to −0.5, +1, −0.5 and +0.5, −1, +0.5 pattern blocks, and then uploading bitstream 228 to the memory of pattern generator 218; disposing encoder 226 in communication with Josephson junction 214 or Josephson junction array (214A or 214B) by connecting one or more output channels of pattern generator 218 to one radiofrequency amplifier per output channel using coaxial cable, then connecting each radiofrequency amplifier to sets of attenuators and high-pass filters to reduce the feedthrough error signal and connecting those filters and attenuators to the input coaxial assembly of a cryogenic cooling system, which leads to a connectorized, cryopackaged chip on which Josephson junction 214 has been fabricated, then using additional electrical leads connected to the cryopackaged chip to apply a bias offset current signal through Josephson junction 214 to measure and optimize the quantum locking range by adjusting such parameters as the output amplitude and FIR filter taps of pattern generator 218, and the output gain and eye-crossing adjustment of the radiofrequency amplifier . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to produce an arbitrary waveform, the superconducting waveform synthesizer comprising  a primary Josephson junction (JJ) that receives a primary current bias pulse and produces a primary quantized output pulse from the primary current bias pulse, as taught by Benz, into a method and system for  implementation of a hardware-efficient variational quantum eigenvalue solver for quantum computing machines using a quantum pulse optimizer for generating Raman pulses in a quantum system to profile and compare populations, as taught by the combination of Antonio and Stoner.  Such incorporation enables the pulse optimization process to use pattern generation to create efficiencies.
In regard to claim 6, the combination of Antonio, Stoner and Benz teaches wherein the quantum pulse optimizer generates the first quantum pulse  (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on one or more patterns related to a quantum program associated with the quantum pulse (see Benz Col 10: Lines 4- 67; Col 11: Lines 1-9“ . . . Superconducting waveform synthesizer 200 has numerous advantageous and unexpected benefits and uses. In an embodiment, a process for producing arbitrary waveform 224 with superconducting waveform synthesizer 200 includes: producing bitstream 228; producing primary current bias pulse 216.1 from bitstream 228; communicating primary current bias pulse 216.1 to primary Josephson junction 214.1; receiving, by primary Josephson junction 214.1, primary current bias pulse 216.1; producing, by primary Josephson junction 214.1, primary quantized output pulse 212.1 from primary current bias pulse 216.1; producing primary quantized output pulse 212.1 from primary current bias pulse 216.1; and producing arbitrary waveform 224 from primary quantized output pulse 212.1. The process for producing arbitrary waveform 224 also can included producing secondary current bias pulse 216.2 from bitstream 228; communicating secondary current bias pulse 216.2 to secondary Josephson junction 214.2; receiving, by secondary Josephson junction 214.2, secondary current bias pulse 216.2; and producing, by secondary Josephson junction 214.2, secondary quantized output pulse 212.2 from secondary current bias pulse 216.2. The process for producing arbitrary waveform 224 also can include combining primary quantized output pulse 212.1 and secondary quantized output pulse 212.2 to produce quantized pulse pattern 210; and converting quantized pulse pattern 210 to arbitrary waveform 224 to produce arbitrary waveform 224. The process for producing arbitrary waveform 224 also can include producing, by primary generator 218.1, primary current bias pulse 216.1; and producing, by secondary generator 218.2, secondary current bias pulse 216.2. . . “).
The motivation to combine Benz with Antonio and Stoner is described for the rejection of claim 5 and is incorporated herein.  Additionally Benz produces quantized pulse pattern to be input into computing processes.
In regard to claim 12, the combination of Antonio, Stoner and Benz teaches wherein the generating further comprises generating the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on one or more patterns associated with the one or more quantum computing processes (see Benz Col 9: Lines 60- 67; Col 10: Lines 1 – 20 as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Benz with Antonio and Stoner is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 13, the combination of Antonio, Stoner and Benz teaches wherein the generating further comprises generating the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on one or more patterns related to a quantum program associated with the first quantum pulse (see Benz Col 10: Lines 4- 67; Col 11: Lines 1-9 as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Benz with Antonio and Stoner is described for the rejection of claim 6 and is incorporated herein
In regard to claim 18, the combination of Antonio, Stoner and Benz teaches wherein the program instructions are further executable by the processor to cause the processor to (see Antonio ¶ [0097] as described for the rejection of claim 16 and is incorporated herein): 
generate, by the processor, the first quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on one or more patterns associated with the one or more quantum computing processes (see Benz Col 9: Lines 60- 67; Col 10: Lines 1 – 20 as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Benz with Antonio and Stoner is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 20, the combination of Antonio, Stoner and Benz teaches wherein the program instructions are further executable by the processor to cause the processor to (see Antonio ¶ [0097] as described for the rejection of claim 16 and is incorporated herein):
generate, by the processor, the first  quantum pulse (see Antonio ¶ [0076] as described for the rejection of claim 1 and is incorporated herein) based on one or more patterns associated with a quantum program related to the first quantum pulse (see Benz Col 10: Lines 4- 67; Col 11: Lines 1-9 as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Benz with Antonio and Stoner is described for the rejection of claim 6 and is incorporated herein.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444